JOHN R. GIBSON, Senior Circuit Judge,
dissenting.
I respectfully dissent. It is my belief that the ALJ in accepting the opinion of the clinical psychologist' and rejecting that of the psychiatrist erred so as to deprive his findings of substantial support from the record as a whole. In the medical hierarchy, a psychiatrist has substantially greater training and has the primary responsibility for diagnosing and treating mental and emotional illnesses. Depression is one such serious illness for which a psychiatrist would have qualifications to prescribe medications or other needed treatments. A psychologist can report, observe and counsel, but may not prescribe medications. In the usual functioning in the medical world, a psychologist’s report will be directed to a psychiatrist to aid in the psychiatrist’s evaluation. This court errs in concluding that the ALJ’s findings were supported by substantial evidence with respect to Bentley’s depression.